Citation Nr: 1309384	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  09-13 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to May 2000 and from December 2003 to April 2008, including service in Southwest Asia from February 2004 to November 2004.  His decorations and awards include a Combat Action Badge.  

This case comes before the Board of Veterans' Appeal (Board) on appeal from a May 2008 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, granted service connection for bilateral hearing loss, rated 0 percent, effective April 28, 2008.  

The Veteran testified before the undersigned Veterans Law Judge in a Travel Board hearing in March 2012.  A transcript of the hearing is associated with the claims file.  

The claim was previously before the Board in April 2012 when it was remanded for additional development.  

The Board's April 2012 remand included the matter of service connection for a right foot disability.  A December 2012 rating decision granted service connection for a right foot disability, rated 0 percent, effective April 28, 2008.  The Veteran has not expressed disagreement with the rating decision, and that matter is no longer before the Board.  

Finally, because the record shows that the Veteran is currently employed, the Board has not included the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) as an issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, TDIU is an element of an initial rating or increased rating).  



FINDING OF FACT

The Veteran's bilateral hearing loss is manifested by no more than Level I for the right ear and Level I for the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.85, Diagnostic Code 6100 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's bilateral hearing loss claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As to VA' duty to assist, all pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been obtained.  VA has associated with the claims file the service treatment records and reports of his post-service care.  He was afforded VA examinations in July 2008, May 2010, and November 2012.  The Board finds that the examinations, cumulatively, are adequate for rating purposes as the examiners conducted thorough examinations, and noted all clinical findings needed for a proper determination in this matter.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  Further, all development requested in the April 2012 remand has been complied with.  

As the Veteran has not identified any additional evidence pertinent to his claim, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.  

Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file and in Virtual VA (i.e., VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

The appropriate evaluation for hearing impairment is determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.  

The VA Schedule for Rating Disabilities (Rating Schedule) provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on testing (by a state-licensed audiologist) including puretone thresholds and speech discrimination (Maryland CNC test).  See 38 C.F.R. § 4.85.  Where there is an exceptional pattern of hearing impairment (as defined in 38 C.F.R. § 4.86), the rating may be based solely on puretone threshold testing.  See 38 C.F.R. § 4.85, Table VIa.  One exceptional pattern of hearing impairment occurs when the puretone thresholds in each of the four frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 decibels or greater.  38 C.F.R. § 4.86(a).  Another pattern occurs when the puretone threshold at 1000 Hertz is 30 decibels or less, and the threshold at 2000 Hertz is 70 decibels or more.  38 C.F.R. § 4.86(b).  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment in each ear.  

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); Dalton v. Nicholson, 21 Vet. App. 23, 28 (2007).  

The Veteran contends in his January 2012 testimony before the undersigned Veterans Law Judge that he is entitled to a compensable disability evaluation for his bilateral hearing loss.  He has reported that he cannot hear without his hearing aid in his left ear.  He also has reported trouble hearing people, especially women, worsened in public when around people, as well as difficulty hearing the television.  

The Veteran contends that his hearing loss is more severe than the 0 percent rating currently assigned and believes that a higher rating should be assigned.  

A July 2007 Medical Board report of medical examination found the Veteran's puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
5
5
5
15
10
LEFT
10
5
15
30
45

The average puretone thresholds were 9 decibels in the right ear and 24 decibels in the left ear.  

On July 2008 VA audiological evaluation, puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
15
15
20
25
20
LEFT
15
15
20
50
40

The average air conduction puretone thresholds were 20 decibels in the right ear and 31 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in both ears.  The examiner diagnosed normal hearing right ear and moderate to mild sensorineural hearing loss above 2000 Hertz in the left ear.  

VA treatment records show that the Veteran was issued a left ear hearing aid in November 2008.  

On May 2010 VA audiological evaluation, puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
10
15
20
20
20
LEFT
15
15
20
45
40

The average puretone thresholds were 19 decibels in the right ear and 30 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in both ears.  

A June 2011 VA audiology consult revealed puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
15
15
20
30
25
LEFT
15
10
20
50
40

The average puretone thresholds were 23 decibels in the right ear and 30 decibels in the left ear; speech audiometry testing was not performed.

On November 2012 VA audiological evaluation, puretone thresholds, in decibels, were: 




HERTZ


	
500
1000
2000
3000
4000
RIGHT
5
10
20
30
30
LEFT
10
10
20
55
40

The average puretone thresholds were 23 decibels in the right ear and 31 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 100 percent in both ears.  

In this case, the audiometric findings from the VA audiological examinations, VA audiometry, and audiometry considered in the determination to award service connection (i.e., the July 2007 Medical Board report of medical examination) during the pendency of this appeal were not materially different, and when considered in light of the rating criteria, do not warrant the assignment of an evaluation in excess of 0 percent.  

As the July 2007 Medical Board report of medical examination was conducted without a controlled speech discrimination test in accordance with 38 C.F.R. § 4.85, the audiometry is inadequate, warranting no probative value.  Nonetheless, even applying the results to Table VIa (as no speech discrimination scores were obtained) produces a finding that the Veteran had Level I hearing acuity in both ears (warranting a 0 percent rating).  

Applying the results of the July 2008 VA examination to Table VI produces a finding that the Veteran had Level I hearing acuity in both ears, using both the air conduction and bone conduction puretone thresholds (warranting a 0 percent rating).  

Applying the results of the May 2010 VA examination to Table VI produces a finding that the Veteran had Level I hearing acuity in both ears (warranting a 0 percent rating).  

As the June 2011 VA audiometry was conducted without a controlled speech discrimination test in accordance with 38 C.F.R. § 4.85, the audiometry is inadequate, warranting no probative value.  Nonetheless, even applying the results to Table VIa (as no speech discrimination scores were obtained) produces a finding that the Veteran had Level I hearing acuity in both ears (warranting a 0 percent rating).  

Applying the results of the November 2012 VA examination to Table VI produces a finding that the Veteran had Level I hearing acuity in both ears (warranting a 0 percent rating).  

Based on the foregoing, the Board finds that there is no basis under the applicable schedular criteria for the assignment of an evaluation in excess of 0 percent.  As the criteria for the 0 percent rating currently assigned encompasses the greatest degree of severity of the Veteran's defective hearing at any time during the appeal period, the Board finds that "staged" ratings are not warranted.  The preponderance of the evidence is against this claim; accordingly, the benefit of the doubt doctrine does not apply.  The claim must be denied.  

The Board has also considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is, thus, found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.  

The Board finds that the rating criteria contemplate the symptomatology as reported by the Veteran concerning his bilateral hearing loss.  As noted above, the Veteran has reported difficulty hearing people, especially women's voices, and particularly in public around people, as well as difficulty hearing the television.  Under Thun, the initial step in a determination as to whether there should be referral for extraschedular consideration is a comparison between the levels of symptoms shown with the schedular criteria for rating the disability.  After a review of the evidence and the Veteran's claims file, the medical evidence fails to show anything unique or unusual about the Veteran's bilateral hearing loss.  While the condition undoubtedly causes some impairment, no symptoms have been described that would render the schedular criteria inadequate.  The Board does not find that the Veteran's bilateral hearing loss interferes with his work beyond the interference contemplated by the currently assigned 0 percent rating.  Notably, on the recent November 2012 VA audiological evaluation, the Veteran reported that in his job as an instructor he has to have his students speak up louder, especially those in the back.  The functional loss noted and self-reported by the Veteran, in essence, difficulty hearing people, especially in a public place, is fully contemplated by the schedular criteria.  See 38 C.F.R. § 4.1.  Consequently, those criteria are not inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  Therefore, referral for consideration of an extraschedular rating is not warranted.  


ORDER

An evaluation in excess of 0 percent for bilateral hearing loss is denied.  



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


